Judgment, Supreme Court, Bronx County, rendered September 12, 1978, convicting defendant of robbery in the second degree and sentencing him to a term of 5 to 10 years, unanimously affirmed. As improper and tasteless as was the prosecutor’s conduct of his cross-examination of a defense witness and summation, we do not find that defendant was denied a fair trial. Proof of guilt was overwhelming. (See People v Arce, 42 NY2d 179, 189-191.) We have considered defendant’s other contention and find it to be without merit. Concur — Birns, J.P., Sullivan, Ross, Markewich and Silverman, JJ.